Citation Nr: 0930636	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to April 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, continued the 
noncompensable evaluation for service-connected left ear 
hearing loss and denied service connection for right ear 
hearing loss.

In November 2006, the RO issued another decision, which 
granted service connection for right ear hearing loss, and 
elevated the Veteran's evaluation for his now-service 
connected bilateral hearing loss to 20 percent from December 
23, 2004, the date the RO received the Veteran's claim for 
increase.

The Veteran initially requested a Travel Board hearing on 
this matter, as indicated in his April 4, 2006 substantive 
appeal, but subsequently, in a correspondence dated April 19, 
2006, he withdrew that request.  38 C.F.R. § 20.704(e). 

The appeal was before the Board in November 2008.  At that 
time, the Board remanded the appeal in order to issue the 
Veteran additional notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) and to schedule the Veteran for 
an additional VA audiological examination, and advise him of 
the consequences of not appearing for this examination.  The 
Veteran was subsequently issued additional notice and 
underwent a February 2009 VA examination.  In a June 2009 
Informal Hearing Presentation, the representation wrote that 
the appeal had been fully developed and the Board agrees.  
The claim is ripe for adjudication upon the merits.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Testing revealed an exceptional pattern of hearing loss; 
using the testing and Table resulting in the higher numeral, 
the Veteran had hearing loss in the right ear with a Roman 
numeral designation of IV and hearing loss in the left ear 
with a Roman numeral designation of VIII. 


CONCLUSION OF LAW

The criteria for a rating for bilateral hearing loss in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding claims for increased rating, in Vazquez-Flores, 22 
Vet. App. 37 (2008), the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Veteran has been issued multiple notification letters 
during the pendency of this appeal, including a December 2008 
notification letter issued pursuant to the November 2008 
Board remand.  The Board directed that the notice, in 
essence, satisfy the notification requirements set forth in 
Dingess and Vazquez - citing to both Court decisions.  In 
this regard, the Board notes that the December 2004 claim was 
a claim for increase for the previously service-connected 
left ear hearing loss and acted as a claim for service 
connection for the right ear hearing loss disability.  Based 
on the subsequent grant of service connection for the right 
ear, the claim is now one for increase for a bilateral 
hearing loss disability.  In the December 2008 letter, the 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  The letter also substantially met the notification 
requirements set forth in Dingess and Vazquez.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
December 2008 notification letter issued pursuant to the 
Board remand was issued after the rating decision on appeal.  
The Veteran, however, was subsequently issued a June 2009 
supplemental statement of the case.  This re-adjudication of 
the claim cured the timing defect.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  Neither the Veteran, nor his representative, 
has indicated any prejudice caused by the timing error.  
Under such circumstances, any error with respect to the 
timing of the notice is harmless.  See Shinseki v. Sanders, 
129, S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

Regarding the duty to assist, the Board also finds that all 
necessary assistance has been provided to the Veteran.  
Pursuant to the Board remand, the Veteran underwent a 
February 2009 VA examination.  After review of the 
examination report, the Board finds that it is adequate to 
adjudicate the claim in appellate status and there is no duty 
to provide another examination or opinion.  See 38 C.F.R. 
§§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

As indicated above, the issue currently before the Board 
includes a claim stemming from a claim for increase (left ear 
hearing loss) as well as a claim for service connection 
(right ear hearing loss).  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).  Although in a claim for increase it is 
the present level of the disability that is of primary 
concern, staged ratings may be provided in claims stemming 
from an original claim, as well as a claim for increase.  See 
Fenderson, supra, Francisco v. Brown, 7 Vet. App. 55 (1994), 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim 
stemming from a claim for increase, the Court held that 
staged ratings are also appropriate when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart, supra.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  Each 
ear will be evaluated separately.  See 38 C.F.R. § 4.86.  

Factual Background

The Veteran contends that his hearing loss disability 
warrants a higher rating.  The Veteran has reported that he 
cannot hear without hearing aids.

The Veteran was scheduled for VA examinations in May and 
November 2005 but failed to report.

Subsequently, the Veteran was scheduled for a May 2006 VA 
examination and the Veteran appeared for this examination.  
In this examination, the puretone thresholds were recorded as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
55
60
60
65
LEFT
55
60
75
85

Thus, the average threshold in the right ear was 60 and 69 in 
the left ear.  The Veteran had Maryland CNC test scores of 84 
percent in the right ear and 56 percent in the left ear.

Pursuant to the November 2008 Board remand, the Veteran 
underwent a February 2009 VA examination.  The examiner noted 
review of the claims file.  In this examination, the puretone 
thresholds were recorded as follows:

HERTZ

1000
2000
3000
4000
RIGHT
55
60
55
70
LEFT
60
60
80
90

Thus, the average threshold in the right ear was 60 and 73 in 
the left ear.  The Veteran had Maryland CNC test scores of 80 
percent in the right ear and 76 percent in the left ear.

The Veteran reported that all listening situations were 
difficult.  The diagnosis was recorded as bilateral high 
frequency sensorineural hearing loss.  The examiner wrote 
that the occupation impact was "hearing difficulty" and 
that the Veteran was retired and not seeking employment.  The 
clinician continued, however, that the Veteran expressed that 
the hearing loss caused great embarrassment on many occasions 
because he could not hear normal conversations unless he was 
looking directly at the party who was talking.  Additional 
history included his inability to understand aggravated 
others because they needed to repeat themselves.  

Analysis

The claims file contains two VA examinations.  The results 
from these examinations reveal that the Veteran has an 
exceptional pattern of hearing impairment as defined by 
38 C.F.R. § 4.86.  Therefore, the Board will consider whether 
Table VI or Table VIA will result in the higher numeral, 
evaluating each ear separately.  

Using the May 2006 VA examination results, the right ear 
hearing loss had a numeric designation of III using Table VI 
and IV using Table VIA.  The left ear hearing loss had a 
numeric designation of VIII using Table VI and V using Table 
VIA.  Under Table VII, also located in 38 C.F.R. § 4.85, the 
numeric designation of IV and VIII intersect at a point that 
indicates a 20 percent rating.

Using the February 2009 VA examination results, the right ear 
hearing loss had a numeric designation of IV using Table VI 
and IV using Table VIA.  The left ear hearing loss had a 
numeric designation of IV using Table VI and VI using Table 
VIA.  Under Table VII, also located in 38 C.F.R. § 4.85, the 
numeric designation of IV and VI intersect at a point that 
indicates a 20 percent rating.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, based upon the 
audiological examination results of record, the Veteran's 
hearing loss is simply not of sufficient severity to warrant 
a schedular rating in excess of 20 percent.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra-schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

In this regard, the examiner, in the February 2009 report 
clearly described the functional effects, indicating that the 
Veteran was retired and not seeking employment, and noting 
the social impact the hearing loss causes.  That is, the 
record contains a full description of the functional impact.  
Thus, the evidence of record is sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Regarding extra-schedular consideration, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the 
Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether the Veteran raised them or not, including 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not asserted, and there is no 
other evidence, that bilateral hearing loss has caused marked 
interference with employment or frequent hospitalization.  
The criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for a rating in excess of 20 percent for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


